Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending in the application. Claims 1-14 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on February 1st, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-4 and 11-14 are rejected as indefinite based on the phrase “combination thereof”. There are at least two possible interpretations of the limitation: (a) a combination could be a fusion of the listed possibilities or (b) a combination is intended to mean that the variables are chosen independently. As an example, claim 2 recites that Ar1 is chosen from a list where parent claim 1 recites that Ar1 is a five membered ring. Claim 3, however, recites a list of Ar2 options where parent claim 1 recites that Ar2 can be monocyclic or polycyclic such that claim 3 could be read to mean that a “combination” of rings is referring to a fusion of multiple options, such as the fusion of two phenyl rings that is not explicitly listed as an option in claim 3. The same rationale would apply to substituent groups such as in R1 in claim 2 where a “combination” could be interpreted to mean that (a) an option for R1 could be formed by having one explicit option be a substituent for another (such as C1-C30 silyl substituted by C1-C30 ester) or (b) in structures containing multiple instances of R1, the options are chosen independently and can be different (such as in the sixth option of claim 2, one instance of R1 could be C1-C30 silyl and the other is C1-C30 ester). It appears that Applicant intends for “combination” to mean independently since it is unclear how the options in claim 5 could be spliced since a person having ordinary skill in the art would interpret the double-dashed line to indicate point of attachment to the remainder of the parent formula. Therefore, it is suggested that Applicant delete each instance of “combination thereof” and recite that variables are “independently selected from the group”.
	Claims 5 and 14 are further rejected as indefinite since the fourth option depicted in each claim contains a variable “R” that is undefined:

    PNG
    media_image1.png
    102
    106
    media_image1.png
    Greyscale
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 111285885 A by Yan et al., published June 16th, 2020. A machine translation is appended to the reference.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The prior art teaches the following compound on page 15 of the original document:

    PNG
    media_image2.png
    345
    544
    media_image2.png
    Greyscale
.
The compound reads on the formula of claim 1 where m is 0, Ar1 is the fifth option in claim 2 where R1 is C8 branched alkyl, Ar2 is the nineteenth option in claim 3 where R2 is C11 linear alkyl, and EG is the fifth option in claim 5 where each R4 is halogen. The compound anticipates instant claims 1-5. Regarding instant claim 6, the prior art teaches a solar cell on page 8 of the machine translation made of ITO/PEDOT:PSS/PBDB-T-F:BSe4F/PDINO/Al where the device contains ITO and Al as electrodes, two transport layers of PEDOT:PSS (recited in claim 9) and PDINO and an active containing BSe-4F (depicted above, which meets the limitations of claims 11-14 as discussed above) and where the substrate would be the material onto which the first electrode was placed. Regarding instant claims 7 and 8, these claims referring to arrangements of first and second layers; however, labeling individual layers as first or second would appear to be product-by-process limitations based on how the device was prepared rather than requiring a certain layer to have any particular material. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CN 111285885 A by Yan et al., published June 16th, 2020 in view of Zhang et al. Energy Environ. Sci. 2014, 7, 1966-1973 and in further view of Yang et al. Energy Environ. Sci., 2012, 5, 8208-8214.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Determining the scope and contents of the prior art. (See MPEP § 2141.01)
The primary reference teaches the following compound on page 15 of the original document:

    PNG
    media_image2.png
    345
    544
    media_image2.png
    Greyscale
.
The compound reads on the formula of claim 1 where m is 0, Ar1 is the fifth option in claim 2 where R1 is C8 branched alkyl, Ar2 is the nineteenth option in claim 3 where R2 is C11 linear alkyl, and EG is the fifth option in claim 5 where each R4 is halogen. The compound anticipates instant claims 1-5. Regarding instant claim 6, the prior art teaches a solar cell on page 8 of the machine translation made of ITO/PEDOT:PSS/PBDB-T-F:BSe4F/PDINO/Al where the device contains ITO and Al as electrodes, two transport layers of PEDOT:PSS (recited in claim 9) and PDINO and an active containing BSe-4F (depicted above, which meets the limitations of claims 11-14 as discussed above) and where the substrate would be the material onto which the first electrode was placed. Regarding instant claims 7 and 8, these claims referring to arrangements of first and second layers; however, labeling individual layers as first or second would appear to be product-by-process limitations based on how the device was prepared rather than requiring a certain layer to have any particular material. 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art anticipates instant claims 1-9 and 11-14 where anticipation is the epitome of obviousness. The prior art does not teach a device having a material reading on instant claim 10.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding PDINO, Zhang et al. describe the development of PDINO including the following on page 1966:
In order to alleviate the air-sensitive problem associated with such cathodes,3 a number of n-type metal oxides (e.g., ZnO, TiO2, and CsCO3) have been used as cathode interlayers to replace Ca (inserted between the photoactive layer and the less air-sensitive cathode),2g,4 they can also function as a hole blocking layer, an optical spacer and a self-encapsulation layer. However, these inorganic interlayers could have poor interfacial contact with the organic active layer, which will result in poor electron extraction. Thus finding solution-processed organic interlayers become an important issue in the field of organic solar cells.5

Zhang et al. teach using PDINO to improve upon deficiencies when using ZnO interlayers. Yang et al. teach that solar cells involving ZnO can be similarly improved using a conjugated polyelectrolyte as follows on page 8209:
Here, we report high performance BHJ PSCs with an inverted structure. By casting a thin conjugated polyelectrolyte layer onto the solution-processed ZnO thin film, the interface between ZnO electron extraction layer and BHJ active layer is re-engineered. As a result, a record PCE of 8.4% under AM 1.5G irradiation is achieved for BHJ PSCs with the inverted structure. This finding can potentially enable interfacial engineering for obtaining high performance BHJ PSCs.

Yang et al. teach the structure of the device on page 8209 where the device contains a layer having PFN-Br, which is recited in instant claim 10. A person having ordinary skill in the art in seeking to develop an optimum solar cell would have been motivated to test which device arrangement/layer combination would provide the best results for the active compound of the primary reference where applying the device structure of Yang et al. would read on each of claims 6-14 when applied with the active compound of the primary reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626